        Case 6:20-cv-00742-MC     Document 1   Filed 05/05/20   Page 1 of 31




Daniel A. Hill
Bar No. 963072
daniel.hill@adamshillhess.com
ADAMS, HILL & HESS
339 Washington St. SE
Salem, OR 97302
Telephone: (503) 399-2667
Facsimile: (503) 399-1758

Michael R. Ross*
Tyson C. Langhofer*
mross@ADFlegal.org
tlanghofer@ADFlegal.org
ALLIANCE DEFENDING FREEDOM
20116 Ashbrook Pl., Ste. 250
Ashburn, VA 20147
Telephone: (571) 707-4655
Facsimile: (571) 707-4656

David A. Cortman*
dcortman@ADFlegal.org
ALLIANCE DEFENDING FREEDOM
1000 Hurricane Shoals Rd., Ste. D-1100
Lawrenceville, GA 30043
Telephone: (770) 339-0774
Facsimile: (770) 339-6744

*Pro Hac Vice application concurrently filed




                                               PLAINTIFFS’ VERIFIED COMPLAINT |1
        Case 6:20-cv-00742-MC      Document 1     Filed 05/05/20   Page 2 of 31




                     IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

                                  EUGENE DIVISION


 CHEMEKETA STUDENTS FOR LIFE, EMMA Civil Case No. ____________
 HOWELL, and MARCOS SANCHEZ,

                                    Plaintiffs,

                      v.

 Members of the Chemeketa Board of
 Education—KEN HECTOR, RON PITTMAN, ED
 DODSON, NEVA HUTCHINSON, JACKIE
 FRANKE, DIANE WATSON, and BETSY
 EARLES—all individually and all in their PLAINTIFFS’ VERIFIED COMPLAINT
 official capacities as members of the
 Chemeketa Board of Education; JESSICA         DEMAND FOR JURY TRIAL
 HOWARD,        President     of     Chemeketa
 Community College, individually and in her
 official capacity; JIM EUSTROM, Vice
 President of Chemeketa Community College,
 individually and in his official capacity;
 MANUEL GUERRA, Executive Dean of
 Chemeketa Community College, individually
 and in his official capacity; MIKE EVANS,
 Dean of Student Retention & College Life of
 Chemeketa Community College, in his
 official and individual capacities; and JOEL
 GISBERT, Civic Engagement Coordinator of
 Chemeketa Community College, in his
 official and individual capacities,

                                   Defendants.
                           PLAINTIFFS’ VERIFIED COMPLAINT

   Plaintiffs Chemeketa Students for Life, Marcos Sanchez, and Emma Howell, by

and through counsel, and for the Verified Complaint against Defendants, hereby

state as follows:

                                   INTRODUCTION

   1.   The cornerstone of higher education is the ability of students to participate

in the “marketplace of ideas” on campus. That marketplace depends on free and
vigorous debate and expression between students—debate and expression that is


                                                  PLAINTIFFS’ VERIFIED COMPLAINT |2
        Case 6:20-cv-00742-MC      Document 1    Filed 05/05/20   Page 3 of 31




spontaneous, ubiquitous, and often anonymous—and is often carried out through

spoken words, flyers, signs, and displays.

   2.   By policy and practice, Chemeketa Community College (“the College”) claims

the unchecked right to restrict the free speech rights of students who desire to engage

in expressive activity outdoors on its campus. The College claims to encourage free

expression on campus, but if students wish to speak in any outdoor area at the

College, they must first get approval from the Office of Student Retention and College

Life. Students must submit a form at least two weeks in advance, revealing, among

other things, the content and nature of their intended expressive activity. By

requiring this disclosure, the College fails to protect students against content and

viewpoint discrimination and requires its officials to evaluate the content and

viewpoint of student expression. These policies and practices disable and chill

protected student expression.

   3.   These policies and practices violate Plaintiffs’ fundamental and clearly

established rights under the Free Speech Clause of the First Amendment and the

Due Process Clause of the Fourteenth Amendment.

                                JURISDICTION & VENUE

   4.   This is a civil rights action that raises federal questions under the United
States Constitution, particularly the First and Fourteenth Amendments, and the

Civil Rights Act of 1871, 42 U.S.C. § 1983.

   5.   This Court has original jurisdiction over these federal claims under 28 U.S.C.

§§ 1331 and 1343.

   6.   This Court has authority to award the requested damages pursuant to

28 U.S.C. § 1343; the requested declaratory relief pursuant to 28 U.S.C. §§ 2201–02;

the requested injunctive relief pursuant to 28 U.S.C. § 1343 and FED. R. CIV. P. 65;
and costs and attorneys’ fees under 42 U.S.C. § 1988.



                                                 PLAINTIFFS’ VERIFIED COMPLAINT |3
        Case 6:20-cv-00742-MC       Document 1     Filed 05/05/20    Page 4 of 31




   7.   Venue is proper in this district and this division pursuant to 28 U.S.C.

§ 1391(b) because the Defendants reside in this district and because all of the acts

giving rise to this action occurred in this district and this division.


                                       PLAINTIFFS

   8.   Plaintiff Marcos Sanchez is a current, full-time student at the College.

   9.   Mr. Sanchez enrolled in the College in the fall of 2018 and has remained a

student at the College every term since then.

   10. Mr. Sanchez is a member of Chemeketa Students for Life and currently

serves as its president.

   11. Plaintiff Emma Howell is a current, full-time student at the College.

   12. Ms. Howell enrolled in the College in the fall of 2018 and has remained a

student at the College every term since then.

   13. Ms. Howell is a member of Chemeketa Students for Life and currently serves

as its co-President.

   14. Plaintiffs Sanchez and Howell desire to engage in expressive activities for

themselves and through Students for Life. If the College policies permitted them to

do so, they would express their views on a variety of subjects in many of the common

outdoor areas of campus.
   15. If the College policies permitted them to do so, Plaintiffs Sanchez and Howell

would also spontaneously express their views on a variety of subjects.

   16. Plaintiff Chemeketa Students for Life (“Students for Life”) is an

unincorporated expressive association made up of Chemeketa Community College

students.

   17. Students for Life is a recognized student organization at the College.

   18. Students for Life is a student-led, non-partisan, pro-life expressive student
organization and is not affiliated with any particular political party or religious belief.



                                                    PLAINTIFFS’ VERIFIED COMPLAINT |4
        Case 6:20-cv-00742-MC       Document 1      Filed 05/05/20   Page 5 of 31




   19. Students for Life is affiliated with Students for Life of America, a

non-partisan organization with over 1,200 groups in grade schools, colleges, and

medical and law schools across the country.

   20. Part of Students for Life’s mission is to create a culture of life, love, and

compassion at Chemeketa by educating student peers on pro-life topics and actively

promoting the right to life for all persons (pre-born and born).

   21. Part of Students for Life’s mission is to be an expressive student organization

at the College and to protect its members’ constitutional rights on campus.

   22. To advance its mission, Students for Life desires to speak on the College’s

campus.

   23. Plaintiffs desire to express their message on the College’s campus verbally,

through signs, flyers, pamphlets, images, peaceful demonstrations, information

tables, and by inviting speakers to campus.

   24. Plaintiffs want to use these means of expression to engage their fellow

students about the value of human life in the hope of persuading their colleagues to

join them in valuing human life from conception until natural death.

   25. Plaintiffs also want to use these means of expression to provide practical

benefits to the Chemeketa campus community, including resources for pregnant
students such as information about local pregnancy care centers and the assistance

that they can provide.

   26. When engaging in these expressive activities, Plaintiffs will discuss political,

religious, social, cultural, scientific, and ethical topics and ideas.

   27. If Plaintiffs succeed in this lawsuit, they will be able to conduct expressive

activities in the public fora of campus without having to comply with arbitrary

restrictions, without exposing themselves to potential fees, academic sanctions, or

legal consequences, and without having to modify their expression to access these
fora.


                                                    PLAINTIFFS’ VERIFIED COMPLAINT |5
         Case 6:20-cv-00742-MC       Document 1     Filed 05/05/20   Page 6 of 31




   28.   Chemeketa Students for Life brings this suit on behalf of itself as a registered

student organization at the College and on behalf of its individual student members.

                                      DEFENDANTS

   29. Chemeketa Community College is a public college with a campus in Salem,

Oregon, and it is organized and existing under the laws of the state of Oregon.

   30. Defendants Ken Hector, Ron Pittman, Ed Dodson, Neva Hutchinson, Jackie

Franke, Diane Watson, and Betsy Earles are, and were at all relevant times,

members of the Chemeketa Board of Education (collectively, “Board Defendants”).

   31. Among other duties, Board Defendants “[c]ontrol use of and access to the

grounds” and adopt and authorize policies that govern students at the College. OR.

REV. STAT. § 341.290(2), (4), (16); Ex. 1 at 1; Ex. 2 at 1; Ex. 3 at 1; Ex. 4 at 1; Ex. 5 at

1; Ex. 6 at 2.

   32. The Board Defendants oversee Chemeketa Community College, a public

community college with over 10,000 students. Ex. 7 at 4.

   33. Each Board Defendant is responsible for enacting, amending, enforcing, and

repealing the Chemeketa Board of Education’s policies, including those challenged

here. Ex. 1 at 1; Ex. 2 at 1; Ex. 3 at 1.

   34. All changes in campus policy concerning expressive activity are made only
with the prior approval of the Board Defendants. Ex. 5 at 1.

   35. Defendant Jessica Howard is, and was at all relevant times, the President of

the College.

   36. The Board Defendants are responsible for hiring and directing Defendant

Howard on matters of College policy.

   37. The Board Defendants have delegated to Defendant Howard plenary power

to “administer[] the laws and board policies governing the college” and the
“responsibility to develop and administer procedures necessary to the operation of the



                                                    PLAINTIFFS’ VERIFIED COMPLAINT |6
        Case 6:20-cv-00742-MC      Document 1       Filed 05/05/20   Page 7 of 31




college.” Ex. 8 at 1.

   38. Defendant Howard has authority to vest subordinate officials with

administrative authority. Ex. 8 at 1; Ex. 9 at 1.

   39. Thus,     Defendant    Howard,    through     the   Board,    is   responsible   for

promulgating, implementing, and enforcing the College’s policies, procedures, and

practices that restrict Plaintiffs’ speech along with the speech of other students,

including those challenged here.

   40. Defendant Howard, through the Board, also has the authority to review,

approve, or reject the decisions of other College officials implementing the policies,

procedures, and practices challenged here.

   41. All changes in College policy concerning expressive activity are made only

with the prior consultation and approval of Defendant Howard. Ex. 5 at 1.

   42. Defendant Eustrom is the Vice President of Chemeketa and oversees the

office of Instruction & Student Services, Ex. 10 at 1; Ex. 11 at 2, which includes the

office for Student Development & Learning Resources. Ex. 11 at 6.

   43. Defendant Manuel Guerra is the Executive Dean of the College and is in

charge of the office of Student Development & Learning Resources, which includes

the office of Student Retention & College Life. Ex. 11 at 10; Ex. 12 at 1–2.
   44. Defendants Howard, Eustrom, and Guerra authorized, approved, or

implemented the policies, procedures and practices that restrict Plaintiffs’ speech

along with the speech of other students and which are challenged here.

   45. Defendants Howard, Eustrom, and Guerra failed to stop any of the College’s

officials from applying these policies, procedures, and practices against the Plaintiffs.

   46. Defendant Mike Evans is the Dean of Student Retention & College Life at

the College and is in charge of the office of Student Retention and College Life, which

is responsible for approving, modifying, or denying requests for students to speak on
campus. Ex. 11 at 10.


                                                    PLAINTIFFS’ VERIFIED COMPLAINT |7
         Case 6:20-cv-00742-MC      Document 1    Filed 05/05/20   Page 8 of 31




     47. Defendant Joel Gisbert is the Civic Engagement Coordinator for the College

and is the primary point of contact for students who wish to schedule a time and place

to speak on campus. Ex. 13 at 6.

     48. Defendant Gisbert is responsible for enforcing the College’s policies,

procedures, and practices that are challenged in this suit.

     49. Defendant Howard supervises Defendants Eustrom, Guerra, Evans, and

Gisbert.

     50. Defendant Eustrom supervises Defendants Guerra, Evans, and Gisbert.

     51. Defendant Guerra supervises Defendants Evans and Gisbert.

     52. Defendant Evans supervises Defendant Gisbert.

     53. Defendants Howard, Eustrom, Guerra, and Gisbert did not instruct College

personnel, including other Defendants, to change or alter the policies and practices

governing student expression on campus, including the policies and practices

challenged herein, to comply with constitutional mandates.

     54. Each Defendant is sued both in his or her official and individual capacities.

                                FACTUAL ALLEGATIONS

I.    Plaintiffs’ Desired Speech and Expression

      A. Marcos Sanchez’s and           Emma     Howell’s Desired Speech          and
         Expression
     55. Marcos Sanchez and Emma Howell are professing Christians with sincerely

held religious beliefs.

     56. Mr. Sanchez and Ms. Howell believe that all human beings are created in the

image of God from their conception and, as a result, should be treated with dignity

and respect (including protection by law) from conception until natural death.

     57. Mr. Sanchez and Ms. Howell also believe that all unjustified homicide is

morally wrong.
     58. Mr. Sanchez and Ms. Howell believe that abortion is an unjustified



                                                  PLAINTIFFS’ VERIFIED COMPLAINT |8
        Case 6:20-cv-00742-MC       Document 1     Filed 05/05/20   Page 9 of 31




homicide—the destruction of an innocent life—and is therefore morally wrong.

   59. Mr. Sanchez and Ms. Howell believe that engaging in immoral acts is

harmful to the person undertaking the action, not just someone who may be hurt by

the consequences of the action.

   60. Therefore, Mr. Sanchez and Ms. Howell believe that the innocent unborn

child and the mother are both harmed by abortion.

   61. Mr. Sanchez and Ms. Howell believe that it is their moral duty to

communicate the moral wrong and grievous harm that abortion causes to children

and their mothers in the hope that mothers will choose not to have abortions and that

people will support legal restrictions or prohibitions on abortion.

   62. Mr. Sanchez and Ms. Howell do not seek financial gain through their pro-life

advocacy.

   63. Mr. Sanchez and Ms. Howell act on the basis of their religious and moral

convictions and their desire to protect children and their mothers.

   64. Mr. Sanchez and Ms. Howell believe that peacefully engaging with other

students on the College’s campus verbally, with signs, pictures, pamphlets, or other

means is an essential way for them to fulfill their moral obligation to work to end

abortion.
   65. Mr. Sanchez and Ms. Howell believe that using pictures and literature about

abortion is essential to their ability to persuade others that abortion is the termination

of an innocent human life and dispel misconceptions about abortion, like the

dehumanizing idea that abortion is nothing other than destroying a “clump of cells.”

     B. Chemeketa Students for Life’s Desired Speech and Expression
   66. Chemeketa Students for Life advocates for the preservation of innocent

human life from conception until natural death from a non-partisan, non-sectarian

position.
   67. Students for Life affirms that, from a bioethical and scientific perspective,


                                                   PLAINTIFFS’ VERIFIED COMPLAINT |9
       Case 6:20-cv-00742-MC       Document 1    Filed 05/05/20   Page 10 of 31




the best definition for human life affirms that life begins at conception.

   68. As a result, Students for Life holds that abortion is the destruction of an

innocent human life.

   69. Students for Life believes that all innocent human life should be protected by

law.

   70. Therefore, Students for Life opposes legal abortion.

   71. Students for Life endeavors to persuade students on the College’s campus to

adopt the pro-life position on protecting the innocent from conception until natural

death through engagement with Students for Life’s members, displaying signs,

distributing pamphlets, hosting speakers, and other means.

   72. In addition to engagement on moral and scientific ideas, Students for Life

has the practical goal of transforming campuses into places that support pregnant

and parenting students.

   73. Plaintiffs’ beliefs about human dignity and the sanctity of life also commit

them to peaceful speech and advocacy.

   74. Plaintiffs have not, and would not, engage in expression on the College’s

campus that would physically obstruct other students or otherwise interfere in their

attempts to secure an education.
   75. Therefore, Students for Life also instructs its members not to physically

obstruct students or otherwise interfere with their educational activities. Students

for Life does not allow its members to conduct their activities in a way that will

disrupt the College’s educational environment generally.

   76. Plaintiffs have not, and would not, in the course of their expression, pursue

or harass any person who manifests unwillingness to engage with them in peaceful

dialogue.

   77. Students for Life instructs its members not to pursue or harass any person
who manifests an unwillingness to engage with them in peaceful dialogue.


                                                 PLAINTIFFS’ VERIFIED COMPLAINT |10
          Case 6:20-cv-00742-MC     Document 1     Filed 05/05/20   Page 11 of 31




       C. Plaintiffs’ Desired Expressive Activity
      78. Plaintiffs desire to engage in spontaneous expression in the outdoor areas of

Chemeketa’s campus.

      79. Plaintiffs believe that being able to display signs, speak with students,

provide them with literature, or otherwise engage in peaceful expressive activity at

any time that the campus is open and in any outdoor area that may present an

opportunity without impeding the College’s educational mission is essential in order

to effectively communicate their message.

      80. Plaintiffs cannot effectively communicate their message or achieve their

mission if they engage with students only in a small area of the College’s campus.

      81. Plaintiffs cannot effectively communicate their message or achieve their

mission without engaging with fellow students spontaneously.

      82. Plaintiffs’ speech frequently addresses political issues. The unpredictable

and fast-moving nature of political debate makes it especially important to Plaintiffs

to be able to engage in spontaneous expressive activity. The more time elapses

between the publication of breaking political news and Plaintiffs’ ability to engage in

expressive activity relating to that breaking news, the less effective that expressive

activity becomes in achieving Plaintiffs’ goals.

II.    Defendants’ Unconstitutional Speech Zone Policies
      83. Defendants regulate student speech on campus through their Speech Zone

Policies. These policies relegate outdoor expressive activity to two small areas of

campus, require at least two weeks advanced notice before speaking in those areas,

require students to describe the content of their intended expression in advance to

use the outdoor speech areas, and allow College officials to deny applications to use

the outdoor speech areas without objective, comprehensive standards to restrain

their discretion.
      84. The Speech Zone Policies include:



                                                   PLAINTIFFS’ VERIFIED COMPLAINT |11
        Case 6:20-cv-00742-MC      Document 1     Filed 05/05/20   Page 12 of 31




        •   The Free Speech Guidelines (“Guidelines”), a true, correct, and complete

            copy of which are attached to this Complaint as Exhibit 14;

        •   The Free Speech Agreement, a true, correct, and complete copy of which

            is attached to this Complaint as Exhibit 15;

        •   The Free Speech Table Reservation Form (“Reservation Form”), a true,

            correct, and complete copy of which is attached to this Complaint as

            Exhibit 16; and

        •   The 2019–2020 Student Clubs Manual (“Manual”), a true, correct, and

            complete copy of which is attached to this Complaint as Exhibit 13.

   85. As detailed in subsequent paragraphs, Plaintiffs challenge, facially and as-

applied, the provisions of Defendants’ Speech Zone Policies regulating outdoor speech

that:

        •   Limit all outdoor expressive activities on campus to two small, confined

            speech zones, Ex. 14 at 1–2; see also infra ¶¶ 94–100.

        •   Require students to seek permission to conduct expressive activity

            outdoors on campus at least two weeks in advance, see Ex. 13 at 52; see

            also infra ¶¶ 106, 111–13.

        •   Require students to provide College officials with a description of the
            content of their intended outdoor expressive activity, so that College

            officials may consider the content and viewpoint of the proposed activity

            in determining whether to approve it, see Ex. 16 at 2; see also infra ¶ 117.

        •   Give College officials unbridled discretion to reject a request to reserve an

            outdoor speech zone because of the content of the proposed expressive

            activity, see infra ¶¶ 118–22.

        •   Give College officials unbridled discretion to decide to close down outdoor

            expressive activity by students, see Ex. 15 at 1; see also infra ¶ 123–24.
        •   Give College officials unbridled discretion in deciding when and whether


                                                 PLAINTIFFS’ VERIFIED COMPLAINT |12
        Case 6:20-cv-00742-MC       Document 1     Filed 05/05/20   Page 13 of 31




            to waive the requirements of the policies regulating outdoor expressive

            activity, see Ex. 14 at 1–4; see also infra ¶ 103.

   86. The College’s campus is composed of various publicly accessible buildings and

outdoor areas, including streets, sidewalks, open air malls, and park-like lawns

spread over one hundred (100) acres. A true, correct, and complete copy of the Salem

campus map is attached as Exhibit 17.

   87. These publicly accessible areas are commonly occupied by students and

members of the public during the College’s hours of operation.

   88. Students frequently use the outdoor areas of the College campus to engage

in conversation about whatever topic is on their minds, including social, cultural,

political, religious, and other issues.

   89. The Speech Zone Policies apply to “users,” defined as any person “applying

for use of a College facility for a free speech event or someone using College facilities

for a free speech event.” Ex. 14 at 1.

   90. Neither the Speech Zone Policies nor any other college document define “free

speech event.”

   91. The Speech Zone Policies regulate the “speech activity” of “users.”

   92. The Guidelines define “speech activity” as “leafleting and distributing flyers,
picketing, speech-making, demonstrations, petition circulation, and similar

activities.” Ex. 14 at 1.

   93. The Speech Zone Policies designate one indoor speech zone and two outdoor

speech zones at the College’s Campus. Ex. 14 at 2.

   94. The outdoor speech zones at the Salem campus “are located in the Old Quad

between buildings 2 and 3 or the New Quad located in the center area circled by

buildings 1, 2, 3, 8, and 9.” Ex. 15 at 2. See also Ex. 17 at 1.

   95. The two outdoor speech zones make up about 60,000 square feet, or about 1.4
acres, which is less than 1.5% of the College’s over-100 acre campus. A true, accurate,


                                                   PLAINTIFFS’ VERIFIED COMPLAINT |13
         Case 6:20-cv-00742-MC    Document 1    Filed 05/05/20   Page 14 of 31




and complete copy of Plaintiffs’ measurement supporting this assertion is attached

as Exhibit 18.

   96. The Guidelines require that: “Users shall contain their presentation and

materials to the designated Free Speech areas.” Ex. 14 at 2.

   97. Under Defendants’ Speech Zone Policies, students are not allowed to display

signs outside the designated speech zones. Ex. 14 at 2–4.

   98. Under Defendants’ Speech Zone Policies, students are not allowed to

distribute “petitions, circulars, leaflets or flyers, newspapers, and other printed

matter” outside the designated speech zones. Ex. 14 at 3.

   99. The Speech Zone Policies require all students who wish to engage in outdoor

expressive activity to contain their activity to the designated outdoor speech zones.

Ex. 14 at 2.

   100. The Guidelines provide that the “[n]ormal hours of presentation for the Free

Speech areas shall be from 8:30 AM to 4 PM on days the College is open for business.”

Ex. 14 at 3.

   101. Many campus facilities, including the Art Gallery and the Bookstore, are

normally open after 4 PM.

   102. The outdoor areas of the College’s campus, including the designated outdoor
speech zones, are commonly occupied by students after 4 PM on days the College is

open for business.

   103. The Guidelines do not set forth objective or comprehensive guidelines,

standards, or criteria to limit the discretion of Defendants or other College officials

in granting, denying, or modifying student requests to engage in expressive activities

outside of the “normal” times the two outdoor speech zones are open.

   104. The Speech Zone Policies require students to give advanced notice and

receive prior permission before engaging in expressive activity in the outdoor speech
zones.


                                                PLAINTIFFS’ VERIFIED COMPLAINT |14
       Case 6:20-cv-00742-MC       Document 1      Filed 05/05/20   Page 15 of 31




   105. The written Speech Zone Policies have inconsistent statements about the

enforcement of the advanced notice requirement.

   106. The Manual requires students to submit a Registration of Events form for all

“events” “at least two weeks in advance.” Ex. 13 at 22, 52.

   107. The Guidelines state that students “are encouraged” to provide notice to the

College’s Public Safety Office and the Office of Student Retention and College Life

before using the outdoor speech zones. Ex. 14 at 4.

   108. The Reservation Form (states that students should submit the form for use

of the “indoor free speech table OR one of our outdoor free speech areas” with one (1)

week’s notice. Ex. 16 at 1.

   109. Mr. Sanchez sought to clarify these apparent discrepancies between the

Guidelines, the Reservation Form, and the Manual by email correspondence with

Defendant Gisbert. A true, correct, and complete copy of the email correspondence

between Mr. Sanchez and Defendant Gisbert is attached as Exhibit 19.

   110. Mr. Sanchez asked Defendant Gisbert to confirm that, if Students for Life’s

members “want to go anywhere on campus handing out pamphlets, holding signs, or

whatever else, we are required to give you a two-week notice.” Ex. 19 at 1.

   111. Defendant Gisbert confirmed in his response that the College enforces its
Speech Zone Policies to require two weeks’ advanced notice before conducting any

expressive activity in the outdoor speech areas.

   112. In his email to Mr. Sanchez, Defendant Gisbert replied, “I believe we

discussed using designated Free Speech areas on campus for any free speech related

activities. As far as the 2-week notice, you are correct.” Ex. 19 at 1.

   113. By policy and practice, Defendants prohibit students from engaging in

outdoor expressive activity anywhere except within the outdoor speech zones.

   114. By policy and practice, Defendants require students to request permission
before engaging in expressive activity within the outdoor speech zones.


                                                   PLAINTIFFS’ VERIFIED COMPLAINT |15
       Case 6:20-cv-00742-MC       Document 1     Filed 05/05/20   Page 16 of 31




   115. By policy and practice, Defendants require students to submit their requests

for permission to use the outdoor zones at least two weeks in advance of their

intended expressive activity.

   116. The Speech Zone Policies give Defendants unbridled discretion to review the

content of students’ speech when they request permission to use the College’s outdoor

speech zones.

   117. The Reservation Form requires students to provide a “Description of

Intended Activity,” requiring students to notify the College in advance of the content

and nature of their expression in order to receive approval. Ex. 16 at 2.

   118. Neither the Reservation Form, nor any other part of the Speech Zone Policies

specifies how College officials are to factor the “Description of Intended Activity” into

their decision to grant or deny a request submitted in a Reservation Form.

   119. Neither the Reservation Form, nor any other college policy, set forth objective

or comprehensive guidelines, standards, or criteria to limit the discretion of

Defendants or other College officials in granting, denying, or modifying student

requests to engage in expressive activities.

   120. The Speech Zone Policies give Defendants unbridled discretion to deny access

to the speech zones.
   121. In order to submit the Reservation Form to use the outdoor speech areas,

students must also sign the Free Speech Agreement acknowledging that the student

has read, understood, and accepted the Guidelines. Ex. 15 at 1.

   122. The Free Speech Agreement provides that the College may cancel any event

for violations of the Guidelines “as the College deems necessary.” Ex. 15 at 1.

   123. Neither the Free Speech Agreement nor any other College document sets

forth any objective or comprehensive guidelines, standards, or criteria as to when

Defendants or other College officials may deem it necessary to cancel an expressive
activity, thereby giving these officials unbridled discretion to do so.


                                                  PLAINTIFFS’ VERIFIED COMPLAINT |16
       Case 6:20-cv-00742-MC      Document 1    Filed 05/05/20     Page 17 of 31




   124. The Free Speech Agreement also provides that, if “Chemeketa’s Public Safety

Director has been asked to create a ‘Safety Plan’ for this Free Speech event,” the

student or organization hosting the event may be required to “suppl[y] to the college”

the “reasonable estimated cost of the Safety Plan.” Ex. 15 at 1.

   125. Failure to supply the “reasonable estimated cost” will result in denial of the

student’s request for permission to use the outdoor speech zone for their intended

expressive activity.

   126. The College’s requirement that students pay for the costs associated with a

“Safety Plan” allows the College to consider the reaction of third parties to the

students’ intended speech as a potential ground for refusing to allow the speech or

imposing substantial fees as a condition of allowing the speech.

   127. Neither the Free Speech Agreement nor any other College document sets

forth objective or comprehensive guidelines, standards, or criteria to limit

Defendants’ or other College officials’ discretion in determining whether to ask the

Safety Director to create a “Safety Plan” for an event or how the “reasonable

estimated cost of the Safety Plan” shall be determined.

   128. The absence of objective or comprehensive guidelines, standards, or criteria

to limit Defendants’ or other College officials’ discretion in determining whether a
Safety Plan must be created and, if so, how its reasonable estimated costs shall be

determined enables Defendants or other College officials to use potential backlash by

listeners as a factor in determining whether the event requires a Safety Plan and in

assessing the reasonable estimated costs of the Safety Plan.

III. Defendants’ Unconstitutional Silencing of Plaintiffs
   129. On information and belief, Defendants adopted their current Speech Zone

Policies on May 3, 2019. See Ex. 14 at 1.

   130. By adopting these policies, Defendants reinstituted policies that they know
or should know are unconstitutional because they had previously been forced to


                                                PLAINTIFFS’ VERIFIED COMPLAINT |17
         Case 6:20-cv-00742-MC     Document 1     Filed 05/05/20   Page 18 of 31




rescind virtually identical policies under threat of litigation.

   131. On February 3, 2020, Defendant Gisbert informed Mr. Sanchez that the

Speech Zone Policies collectively operate to prohibit all outdoor expressive activity

outside the outdoor speech areas and prohibit all expressive activities within those

areas without two weeks’ notice.

   132. The College’s Speech Zone Policies as set forth in the Guidelines, Reservation

Form, Free Speech Agreement, the Manual, and as enforced by Defendants, restrict

student speech in a fashion similar to a set of policies that the College previously

adopted and enforced, but abandoned and revised in 2011.

   133. The College abandoned and revised its policies because of a dispute arising

from its enforcement of its prior policies against a student in October 2010. A true,

correct, and complete copy of the College’s older policies (the “2010 Speech Zone

Policies”) is attached as Exhibit 20.
       A. Defendants’ 2010 Speech Zone Policies
   134. The 2010 Speech Zone Policies required students to limit their public

expressive activity to one “Free Speech Zone.” Ex. 20 at 1.

   135. The “Free Speech Zone” under the 2010 Speech Zone Policies was the same

as the area the current Speech Zone Policies refer to as the “indoor Free Speech area.”
Ex. 20 at 1; Exhibit 14 at 2.

   136. The 2010 Speech Zone Policies required students to schedule their expressive

activity in advance with the Office of Student Retention and College Life. Ex. 20 at

1–2.

   137. The 2010 Speech Zone Policies did not set forth objective or comprehensive

guidelines, standards, or criteria to limit the discretion of Defendants or other College

officials in granting, denying, or modifying student requests to engage in expressive

activities
   138. The 2010 Speech Zone Policies allowed students “wanting to conduct Free


                                                  PLAINTIFFS’ VERIFIED COMPLAINT |18
        Case 6:20-cv-00742-MC     Document 1     Filed 05/05/20   Page 19 of 31




Speech activities outdoors” to request permission from the Office of Student

Retention and College Life but provided no standards for determining whether a

request to engage in outdoor expression should be granted or denied, and otherwise

prohibited all outdoor expressive activity. Ex. 20 at 2.

     B. Defendants’ Rescission of their 2010 Speech Zone Policies
   139. The College rescinded the 2010 Speech Zone Policies after its enforcement of

those policies led two students to threaten litigation against the College.

   140. In October 2010, the College enforced the 2010 Speech Zone Policies against

a student engaged in peaceful, orderly outdoor expression.

   141. The student was ordered by College safety officers to leave the outdoor area

where he was speaking and holding a sign and informed him that he could only

engage in such expression within the speech zone designated by the 2010 Speech Zone

Policies.

   142. Afterwards, the student inquired with College officials about whether he

could engage in further outdoor expression, in compliance with the provision of the

2010 Speech Zone Policies authorizing such requests.

   143. In response to the student’s requests, College officials stated that they would

have to examine the content of any signs he proposed to carry before granting
permission to engage in outdoor expression anywhere on campus.

   144. The student retained counsel, who informed the college that several

provisions of the 2010 Speech Policies, as applied to the student and on their face,

were unconstitutional under the First Amendment.

   145. The College agreed to revise the 2010 Speech Zone Policies and issued a new

policy in November 2011 (the “2011 Speech Zone Policies”). A true, correct, and

complete copy of the 2011 Speech Zone Policies is attached as Exhibit 21.

   146. The 2011 Speech Zone Policies created the two outdoor speech areas existing
under the College’s current Speech Zone Policies. Ex. 21 at 1; Ex. 14 at 2.


                                                 PLAINTIFFS’ VERIFIED COMPLAINT |19
       Case 6:20-cv-00742-MC       Document 1    Filed 05/05/20   Page 20 of 31




   147. The 2011 Speech Zone Policies, however, did not require students to provide

advanced notice or receive permission to use the outdoor speech areas. Ex. 21 at 4.

   148. The 2011 Speech Zone Policies did not prohibit spontaneous expression in the

outdoor speech areas. Ex. 21 at 4.

   149. The 2011 Speech Zone Policies did not require students to describe to College

officials the content and nature of their intended expressive activity before using the

outdoor speech areas. Ex. 21 at 4.

     C. Defendants’ Reinstitution of Their Unconstitutional Speech Zone
        Policies
   150. Defendants adopted the current Speech Zone Policies on May 3, 2019.

   151. The College’s current Speech Zone Policies, as interpreted and enforced by

Defendant Gisbert, reinstate the 2010 Speech Zone Policies’ prior permission

requirement for expressive activity that the College abandoned.

   152. The College’s current Speech Zone Policies, as interpreted and enforced by

Defendant Gisbert, impose new restrictions on the outdoor speech areas created by

the 2011 Speech Zone Policies, including the requirement to request permission to

speak in the outdoor speech areas two weeks in advance.

   153. Plaintiffs challenge the current Speech Zone Policies on their face and as

applied to them on the basis of the language of the written policies, the enforcement
policy described by Defendant Gisbert, and the enforcement history of similar policies

that the College revised after a dispute arising from the enforcement of those policies.

   154. The enforcement history of the 2010 Speech Zone Guidelines illustrates how

enforcement of the current Speech Zone Policies as described by Defendant Gisbert

will unconstitutionally silence Plaintiffs.

     D. Defendants’ Unconstitutional Speech Zone Policies Restrict
        Plaintiffs’ Speech.
   155. Defendants’ unconstitutional restrictions on speech have prevented Plaintiffs
from engaging in their desired expression on numerous occasions.


                                                 PLAINTIFFS’ VERIFIED COMPLAINT |20
         Case 6:20-cv-00742-MC    Document 1    Filed 05/05/20   Page 21 of 31




   156. For example, on Wednesday, February 26, Students for Life hosted a debate

on campus about the morality of physician-assisted suicide.

   157. Students for Life applied for, and received, approval from the College to host

the event indoors on campus.

   158. In the days leading up to the event, Mr. Sanchez printed copies of fliers that

he wished to hand out outdoors promoting the event but refrained from doing so as a

result of the College’s Speech Zone Policies, as explained and enforced by Defendant

Gisbert.

   159. Distributing the fliers individually by hand would have allowed Mr. Sanchez

to individually engage interested students and more effectively promote Plaintiffs’

event.

   160. In late February, Plaintiffs also learned that the United States Senate was

set to vote on the Born-Alive Abortion Survivors Protection Act and the Pain-Capable

Unborn Child Protection Act.

   161. Plaintiffs desired to distribute literature, speak with other students, display

a poster showing fetal pain at different development stages, and table in the common

outdoor areas of campus to share basic information about the Acts and about the

dangers of late-term abortions.
   162. Plaintiffs desired to do this before the vote was to take place to raise public

awareness and influence political discussion leading up to the vote. Plaintiffs did not

desire to speak about these things after the bill was voted on, since doing so would

not influence the bill and Plaintiffs would thus be less likely to garner interest or

support for their views.

   163. Similarly, Plaintiffs desired to speak out against social media provider

TikTok’s ban of the pro-life group, Live Action, in late January 2020.

   164. In response to TikTok’s ban, Plaintiffs desired to express their pro-life views
on Chemeketa’s campus to show that pro-life groups like Students for Life and Live


                                                PLAINTIFFS’ VERIFIED COMPLAINT |21
         Case 6:20-cv-00742-MC   Document 1     Filed 05/05/20     Page 22 of 31




Action have views that are compassionate, supported by science, and are in the best

interests of women, families, and the unborn.

   165. But due to this news (like other news) quickly growing stale, the College’s

two-week advance notice requirement prevented Plaintiffs from expressing their

views on TikTok’s ban in a timely manner.

   166. Mr. Sanchez, Ms. Howell, and all of Students for Life’s members wish to be

able to carry literature promoting their pro-life message, advertising Student for

Life’s on-campus events, and describing the services of local pregnancy resource

centers and to distribute these items between classes.

   167. Mr. Sanchez, Ms. Howell, and all of Students for Life’s members wish to

engage other students in informal conversations about their pro-life message as the

opportunity arises in the outdoor areas of the College’s campus.

   168. But Plaintiffs are confined to the two outdoor speech zones. This prevents

Plaintiffs from speaking in high-traffic areas outside of the speech zone, such as

outside of building 2 on campus or around the campus dining areas during meal

times.

   169. The College’s Speech Zone Policies’ requirement to obtain permission two

weeks in advance for all outdoor expressive activities prevents Plaintiffs from
engaging in their preferred speech on a regular basis and as particular opportunities

arise.

   170. Plaintiffs also wish to engage in spontaneous outdoor expression in response

to legislation under consideration or other breaking news in order to mobilize student

action through calls to legislators or local officials. The Speech Zone Policies’

requirement to obtain permission two weeks in advance for all outdoor expressive

activity prevents Plaintiffs from engaging in this expressive activity because the

opportunity to mobilize effective student action will be lost in the two-week period
between the breaking news and the ability to speak.


                                                PLAINTIFFS’ VERIFIED COMPLAINT |22
       Case 6:20-cv-00742-MC       Document 1    Filed 05/05/20   Page 23 of 31




   171. The College’s current Speech Zone Policies are an absolute prohibition of

Plaintiffs’ peaceful, non-disruptive verbal expression, display of signs and images,

and distribution of literature in the majority of the College’s outdoor areas, including

many areas with significant foot traffic.

   172. The College’s Speech Zone Policies prevent Plaintiffs from communicating

their message with many students.

   173. The College’s Speech Zone Policies are an absolute prohibition of Plaintiffs’

expression in all outdoor areas without two weeks’ advanced notice.

   174. The College’s Speech Zone Policies, therefore, are an absolute prohibition of

Plaintiffs’ spontaneous expression, preventing Plaintiffs from engaging the student

body effectively in response to breaking news or other time-sensitive events.

   175. Mr. Sanchez and Ms. Howell are compelled by religious and moral convictions

to express their message about the sanctity of life from conception to natural death,

a compulsion which is totally frustrated by the geographic and temporal restrictions

of the Guidelines.

   176. Students for Life’s membership is motivated by moral conviction against

abortion and euthanasia that is totally frustrated by the geographic and temporal

restrictions of the Guidelines.
   177. Plaintiffs are also unable to determine whether the content of their speech or

literature may impact the Defendants’ decisions about whether to approve their

requests to use the outdoor speech areas based on the language of the Guidelines.
                                  LEGAL ALLEGATIONS
   178. At all times relevant to this Complaint, each and all of the acts and policies

alleged herein were attributed to the Defendants who acted under color of a statute,

regulation, custom, or usage of the State of Oregon (i.e., under color of state law and

authority).




                                                 PLAINTIFFS’ VERIFIED COMPLAINT |23
        Case 6:20-cv-00742-MC      Document 1     Filed 05/05/20   Page 24 of 31




   179. Defendants knew of or should have known that they were violating the

constitutional rights of all students and student groups by:

        •   Imposing unreasonable and unclear deadlines on students for providing

            advanced notice to use the outdoor speech areas;

        •   Unreasonably limiting all outdoor expressive activities to two outdoor

            speech areas;

        •   Prohibiting all spontaneous outdoor expressive activities everywhere on

            campus;

        •   Granting College officials unbridled discretion to approve requests to use

            the outdoor speech areas;

        •   Granting College officials unbridled discretion to enforce written Speech

            Zone Policies applicable to use of the outdoor speech areas;

        •   Granting College officials unbridled discretion to decide whether and how

            much to charge applicants for security in connection with a specific

            expressive activity; and

        •   Failing to define “free speech event” in the Guidelines and “event” in the

            Manual.

   180. The policies and practices that led to the violation of Plaintiffs’ constitutional
rights remain in full force and effect.

   181. Plaintiffs are suffering irreparable harm from Defendants’ Speech Zone

Policies.

   182. Plaintiffs have no adequate or speedy remedy at law to correct or redress the

deprivation of their rights by Defendants.

   183. Defendants’ actions and policies, as set forth above, do not serve any

legitimate or compelling state interest and are not narrowly tailored to serve any

such interests.




                                                  PLAINTIFFS’ VERIFIED COMPLAINT |24
       Case 6:20-cv-00742-MC       Document 1   Filed 05/05/20   Page 25 of 31




   184. Defendants have deprived, and continue to deprive, Plaintiffs of their clearly

established rights under the United States Constitution, as set forth in the causes of

action below.

   185. Unless the policies and conduct of Defendants are enjoined, Plaintiffs will

continue to suffer irreparable injury.

   186. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to appropriate

relief invalidating Defendants’ challenged policies and related conduct. Additionally,

Plaintiffs are entitled to nominal and compensatory damages in an amount to be

determined by the evidence and this Court and the reasonable costs of this lawsuit,

including their reasonable attorneys’ fees.

                          FIRST CAUSE OF ACTION
             First Amendment: Freedom of Speech and Assembly
                             (42 U.S.C. § 1983)
   187. The allegations contained in paragraphs 1–186 are incorporated herein by

reference.

   188. The First Amendment rights of free speech and expression extend to

campuses of state universities and community colleges.

   189. The sidewalks and open spaces of the College’s campus are designated public

fora—if not traditional public fora—for speech and expressive activities by students
enrolled at the College.

   190. Defendants’ Speech Zone Policies are unconstitutional prior restraints

against Plaintiffs’ expressive activity.

   191. Defendants’ enforcement of the two-week notice requirement in the Speech

Zone Policies prevented Plaintiffs from engaging in outdoor speech promoting an

approved event on campus.

   192. Defendants’ enforcement of the two-week notice requirement in the Speech

Zone Policies continues to prohibit all outdoor spontaneous expression on the
College’s campus.


                                                PLAINTIFFS’ VERIFIED COMPLAINT |25
       Case 6:20-cv-00742-MC         Document 1   Filed 05/05/20   Page 26 of 31




   193. Defendants’ Speech Zone Policies confer unbridled discretion upon the

College’s officials to discriminate against student speech based on its content or

viewpoint.

   194. Prior restraints on speech violate the First Amendment when they confer

unbridled discretion on officials to permit or prohibit speech based on its content or

viewpoint.

   195. The Speech Zone Policies require College officials to consider the content of

speech when determining whether to grant permission to use the designated speech

areas, yet it contains no objective or comprehensive guidelines, standards, or criteria

to limit the discretion of Defendants or other College officials in granting, denying, or

modifying student requests to engage in expressive activities.

   196. In enforcing the 2010 Speech Zone Policies, College officials considered the

content of students’ proposed outdoor expression in determining whether to permit

that expression.

   197. Defendants’ Speech Zone Policies unconstitutionally discriminate based on

viewpoint and content because they subject students to fees based on security costs

which may be determined by assessing the viewpoint of the proposed speech and any

potential negative reaction to it.
   198. Defendants’ Speech Zone Policies do not satisfy strict scrutiny because they

support no compelling government interest and they are not narrowly tailored to

meet any such concerns.

   199. Defendants’ Speech Zone Policies also fail to satisfy intermediate scrutiny.

Neither the two-week advance permission restriction, the hours restriction, nor the

geographical speech zone restrictions are narrowly tailored to serve a significant

governmental interest, and the restrictions do not leave open ample alternative

avenues of communication.
   200. Defendants’ Speech Zone Policies are also overbroad because they prohibit


                                                  PLAINTIFFS’ VERIFIED COMPLAINT |26
       Case 6:20-cv-00742-MC      Document 1    Filed 05/05/20   Page 27 of 31




and restrict protected expression.

   201. Defendants’ Speech Zone Policies are overbroad because the term “event” in

the Manual, both facially and as applied, prohibits a substantial amount of

constitutionally protected speech by prohibiting students from engaging in expressive

activities in the public fora of campus outside the outdoor speech areas, requiring

students to seek prior permission from a College official two weeks in advance, and

requiring students to confine their expressive activities to the outdoor speech areas.

   202. The overbreadth of Defendants’ Speech Zone Policies chills the speech of

Plaintiffs and students not before the Court who seek to engage in private expression

(including public speaking, marches, conversations, and literature distribution) in

the open, outdoor areas of campus.

   203. Defendants’ Speech Zone Policies violate Plaintiffs’ right to free speech as

guaranteed by the First Amendment to the United States Constitution.

   204. Therefore, the College’s Speech Zone Policies are unconstitutional on their

face and as applied to Plaintiffs under the First Amendment of the United States as

applied to the State of Oregon by the Fourteenth Amendment.

                           SECOND CAUSE OF ACTION
                     Fourteenth Amendment: Due Process
                              (42 U.S.C. § 1983)
   205. The allegations contained in paragraphs 1–186 are incorporated herein by

reference.

   206. The Fourteenth Amendment to the United States Constitution guarantees

Plaintiffs the right to due process of law and prohibits Defendants from promulgating

and employing vague standards that allow for viewpoint discrimination in

Defendants’ handling of Plaintiffs’ speech.

   207. The government may not regulate speech based on policies that permit

arbitrary, discriminatory, and overzealous enforcement.
   208. The government may not regulate speech based on policies that cause


                                                PLAINTIFFS’ VERIFIED COMPLAINT |27
       Case 6:20-cv-00742-MC       Document 1    Filed 05/05/20   Page 28 of 31




persons of common intelligence to guess at their meaning and differ as to their

application.

   209. Defendants’ Speech Zone Policies cause ordinary persons of common

intelligence to guess at their meaning because the Policies apply to “users,” but the

meaning of “user” depends on the meaning of a “free speech event” (in the Guidelines)

or an “event” (in the Manual), terms which neither the Speech Zone Policies or any

other College documents define.

   210. The government also may not regulate speech in ways that do not provide

persons of common intelligence fair warning as to what speech is permitted and what

speech is prohibited.

   211. Defendants’ Speech Zone Policies regulate “speech activity,” which includes

“leafleting and distributing flyers, picketing, speech-making, demonstrations,

petition circulation, and similar activities.”

   212. Defendants’ prohibition on “speech-making” and all “similar activities” does

not provide persons of common intelligence fair warning as to what speech is

permitted and what speech is prohibited.

   213. Defendants’ restrictions on “events” similarly do not provide persons of

common intelligence fair warning as to what speech is permitted and what speech is
prohibited.

   214. Defendants’ Speech Zone Policies contain no objective criteria to guide

administrators when applying the policies to reservation requests from individual

students or registered student organizations.

   215. The College’s enforcement practice proves that Defendants may exercise

their discretion to set aside written policies and impose greater or lesser restrictions

on student speech than the written policies require or allow.

   216. Defendants’ Speech Zone Policies are impermissibly vague and ambiguous.
Thus, they are incapable of providing meaningful guidance to Defendants and other


                                                 PLAINTIFFS’ VERIFIED COMPLAINT |28
       Case 6:20-cv-00742-MC       Document 1     Filed 05/05/20   Page 29 of 31




College officials, and they force students to guess as to whether expression that the

First Amendment protects is in fact allowed on campus.

   217. Defendants’ written policies, procedures, codes, practices, and customs are

impermissibly vague and ambiguous and allow Defendants to suppress and

discriminate against disfavored speech or expression on the College’s campus,

violating Plaintiffs’ right to due process of law under the Fourteenth Amendment.

   218. The Defendants’ Speech Zone Policies do not give Plaintiffs adequate notice

as to what speech or conduct is actually prohibited, especially given the College’s

failure to consistently enforce the prohibition on expressive activities in areas outside

the designated outdoor speech zones.

   219. Defendants’ Speech Zone Policies prohibit constitutionally protected speech

without providing any objective guidelines by which Plaintiffs can guide their

behavior, or by which administrators may objectively and precisely apply the policies.

   220. The vagueness of the Speech Zone Policies has the effect of chilling the speech

of all students at the College, including the Plaintiffs.

                                 PRAYER FOR RELIEF
     WHEREFORE, Plaintiffs respectfully request that this Court enter judgment

against Defendants, and provide Plaintiffs with the following relief:
      A. Declare that the Speech Zone Policies are facially unconstitutional and

          violate the First and Fourteenth Amendments to the United States

          Constitution;

      B. Declare that the Speech Zone Policies are unconstitutional as applied to

          Plaintiffs, violating their rights under the First and Fourteenth

          Amendments to the United States Constitution;

      C. Enjoin the Defendants, their agents, employees, officials, or any other

          person acting in concert with them or on their behalf, from enforcing the
          two-week permission or speech zone restrictions in the Speech Zone


                                                  PLAINTIFFS’ VERIFIED COMPLAINT |29
    Case 6:20-cv-00742-MC      Document 1     Filed 05/05/20   Page 30 of 31




      Policies;

   D. Award compensatory and nominal damages to Plaintiffs against the

      individual Defendants in their individual capacities in an amount to be

      determined by the evidence;

   E. Award the costs and expenses of this action to Plaintiffs, including reasonable

      attorneys’ fees, in accordance with 42 U.S.C. § 1988 and other applicable law;

   F. Grant any other relief this Court deems equitable, just, and proper; and

   G. Retain jurisdiction of this matter as necessary for enforcing this Court’s

      orders.



Respectfully submitted this 5th day of May, 2020.

                                         s/ Daniel A. Hill
                                         Daniel A. Hill
                                         OR Bar No. 963072
                                         daniel.hill@adamshillhess.com
                                         ADAMS, HILL & HESS
                                         339 Washington St. SE
                                         Salem, OR 97302
                                         Telephone: (503) 399-2667
                                         Facsimile: (503) 399-1758

                                         Michael R. Ross*
                                         Tyson C. Langhofer*
                                         mross@ADFlegal.org
                                         tlanghofer@ADFlegal.org
                                         ALLIANCE DEFENDING FREEDOM
                                         20116 Ashbrook Pl., Ste. 250
                                         Ashburn, VA 20147
                                         Telephone: (571) 707-4655
                                         Facsimile: (571) 707-4656

                                         David A. Cortman*
                                         dcortman@ADFlegal.org
                                         ALLIANCE DEFENDING FREEDOM
                                         1000 Hurricane Shoals Rd., Ste. D-1100
                                         Lawrenceville, GA 30043
                                         Telephone: (770) 339-0774
                                         Facsimile: (770) 339-6744

                            Attorneys for Plaintiffs



                                             PLAINTIFFS’ VERIFIED COMPLAINT |30
    Case 6:20-cv-00742-MC      Document 1     Filed 05/05/20   Page 31 of 31




                 *Pro Hac Vice application concurrently filed.




                         DEMAND FOR TRIAL BY JURY
Plaintiffs demand trial by jury for all matters so triable herein.

                                         s/ Daniel A. Hill
                                         Daniel A. Hill
                                         Attorney for Plaintiffs




                                              PLAINTIFFS’ VERIFIED COMPLAINT |31
